DETAILED ACTION

Status of Application
Claims 1-25 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner et al (hereinafter Bittner), U.S. Publication No. 2018/0157465 A1, in view of Rao et al (hereinafter Rao), U.S. Publication No. 2017/0242614 A1.
	Referring to claims 1, 8, and 14, taking claim 1 as exemplary, Bittner discloses a processor, comprising: 
one or more processors [paragraph 3, “The hardware can include, but is not limited to, general-purpose processors (including processors implementing vector instruction sets), custom integrated circuits, application-specific integrated circuits (ASICs), programmable logic devices including field programmable gate arrays (FPGAs), graphics processing units (GPUs), neural networking processors, and/or digital signal processing components”] to be configured to: 
determine a first common value within each value of a first set of values [claim 1, “producing a block floating-point (BFP) representation of a plurality of matrices or vectors, at least two elements of the respective matrices or vectors sharing a common exponent”]; 
determine a second common value within each value of one or more subsets of values of the first set of values [claim 7, “second common exponent for a second matrix or vector of the plurality of matrices or vectors”; paragraph 132; “In other examples, a common exponent can be applied for a set of a number of rows of a respective matrix or vector. For example, each row can have its own associated common exponent”]; and 
store a third value corresponding to a mathematical relationship between the first and second common values and each value within the one or more subsets of values [claim 7, “performing matrix multiplication and adding a first common exponent for a first matrix or vector of the plurality of matrices or vectors to a second common exponent for a second matrix or vector of the plurality of matrices or vectors; performing matrix division and subtracting a first common exponent for a first matrix or vector of the plurality of matrices or vectors from a second common exponent for a second matrix or vector of the plurality of matrices or vectors”], wherein the third value requires less storage than the first and second common values [paragraphs 31-32].
Bittner does not explicitly disclose the processor comprising one or more arithmetic logic units (ALUs).
However, Rao discloses the processor comprising one or more arithmetic logic units (ALUs) [paragraph 106, processor core can include an ALU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Rao in the invention of Bittner, to implement the processor comprising one or more arithmetic logic units (ALUs), in order to provide more efficient packing of data, thereby reducing space lost due to fragmentation and improved effective compression ratios due to less wasted space in the system [Rao, paragraph 53].
Referring to claim 2, the modified Bittner discloses the processor of claim 1, wherein the first set of values is a uniform grid of non-overlapping tiles from a matrix of floating point numbers [Bittner, figs. 3A-3B, see matrices in a uniform grid of non-overlapping tiles; paragraph 30, in some examples, some but not all of the elements in a matrix may include numbers represented floating point numbers].
Referring to claim 3, the modified Bittner discloses the processor of claim 2, wherein each subset of the one or more subsets of values is a smaller uniform grid of non-overlapping tiles from the first set of values [Bittner, fig. 3B, see subset such as 370].
Referring to claim 6, the modified Bittner discloses the processor of claim 1, wherein the third value corresponds to a mathematical relationship between the first and second common values [Bittner, claim 7, “performing matrix multiplication and adding a first common exponent for a first matrix or vector of the plurality of matrices or vectors to a second common exponent for a second matrix or vector of the plurality of matrices or vectors; performing matrix division and subtracting a first common exponent for a first matrix or vector of the plurality of matrices or vectors from a second common exponent for a second matrix or vector of the plurality of matrices or vectors”] and each value within the one or more subsets of values is stored in a storage device without having to store the second common value [Bittner, paragraphs 31-32].
Referring to claim 7, the modified Bittner discloses the processor of claim 6, wherein the third value is stored in the storage device as an unsigned integer that does not exceed a predetermined amount of bits [Bittner, paragraph 30].
Referring to claim 10, the modified Bittner discloses the method of claim 8, wherein the indication is a difference value between the second common value and the first common value [Bittner, paragraph 46, exponent subtraction].
Referring to claim 11, the modified Bittner discloses the method of claim 8, wherein the first set of values is a data set of elements of a matrix of floating point numbers [Bittner, figs. 3A-3B, see matrices in a uniform grid of non-overlapping tiles; paragraph 30, paragraph 30, in some examples, some but not all of the elements in a matrix may include numbers represented floating point numbers], wherein bits of each of the floating point numbers represent an exponent value [Bittner, paragraph 30].
Referring to claim 12, the modified Bittner discloses the method of claim 11, wherein determining the first common value further comprises determining a first maximum exponent value that is common to the first set of values [Bittner, paragraph 54].
Referring to claim 13, the modified Bittner discloses the method of claim 12, wherein after determining the first maximum exponent value, the method further comprises determining the second common value by determining a second maximum exponent value common to the one or more subsets of values [Bittner, paragraph 54].
Referring to claim 15, the modified Bittner discloses the machine-readable medium of claim 14, wherein the first common value is stored and the second common value is not stored [Bittner, paragraphs 30-33].
Referring to claim 16, the modified Bittner discloses the machine-readable medium of claim 14, wherein the third value is a difference value between the first and second common values [Bittner, paragraph 46].
Referring to claim 17, the modified Bittner discloses the machine-readable medium of claim 16, wherein the difference value is a proxy to determine the second common value from the first common value [Bittner, paragraph 105, performing mathematical operations on common exponents would allow determining the first common value].
Referring to claim 18, the modified Bittner discloses the machine-readable medium of claim 16, wherein the difference value has at least the same or fewer bits than the second common value [Bittner, paragraphs 31-33, 124].
Claims 4, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner, in view of Rao, and further in view of McGowan et al (hereinafter McGowan), U.S. Publication No. 2015/0139285 A1.
Referring to claim 4, the modified Bittner does not explicitly disclose the processor of claim 1, wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values. 
However, McGowan discloses wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values [paragraph 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of the modified Bittner, to implement wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 9, the modified Bittner discloses the method of claim 8, 
wherein the third value and the compressed set of the first set of values are used to train a neural network [Bittner, paragraph 89].
The modified Bittner does not explicitly disclose wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values.
However, McGowan discloses wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values [paragraph 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of the modified Bittner, to implement wherein the first common value is determined from a compressed set of the first set of values and second common value is determined from a second compressed set of the one or more subsets of values, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 19, the modified Bittner does not explicitly disclose the machine-readable medium of claim 14, wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value.
However, McGowan discloses wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value [paragraph 7, compressing the digital complex signal into a series of bits by calculating a common exponent across real and imaginary components of the complex signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of the modified Bittner, to implement wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the first set of values to calculate the first common value, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Referring to claim 20, the modified Bittner does not explicitly disclose the machine-readable medium of claim 14, wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value.
However, McGowan discloses wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value [paragraph 7, compressing the digital complex signal into a series of bits by calculating a common exponent across real and imaginary components of the complex signal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGowan in the invention of the modified Bittner, to implement wherein the set of instructions further includes instructions, which if performed by the one or more processors, cause the one or more processors to compress the one or more subsets of values to calculate the second common value, in order provide optimized compression while reducing undesirable trade-offs [McGowan, paragraphs 4-5].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner, in view of Rao, in view of Wegener, U.S. Patent No. 5,839,100.
Referring to claim 5, the modified Bittner does not explicitly disclose the processor of claim 4, wherein the third value includes information for the processor to decompress the compressed set of the first set of values.
However, Wegener discloses wherein the third value includes information for the processor to decompress the compressed set of the first set of values [fig. 2 showing decompression of compressed block 50; col. 7, lines 18-45, “The purpose of header encoder 30 is to create an encoded header 102 containing the encoding parameters at the beginning of a compressed block 50”; A header decoder 64 extracts the decoding parameters from encoded header 102. The decoding parameters include subset derivative 52…along with additional encoding parameters (not shown in FIG. 2) listed in FIG. 14. A first integration decoder 66 converts an array of compressed subset mantissas 42 and an array of subset exponents 44 into an array of first subset samples 36; hence the encoded header includes decoding parameters to control how to decompress the elements compressed in fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wegener in the invention of the modified Bittner, to implement wherein the third value includes information for the processor to decompress the compressed set of the first set of values, in order to in order to provide identical reconstruction of a sampled data signal from its compressed representation, where the compressed representation requires significantly less storage than the original sampled data signal [Wegener, col. 3, lines 30-34].
	Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Grosset et al (hereinafter Grosset), U.S. Patent No. 7,698,285 B2, in view of Wegener, U.S. Patent No. 5,839,100.
Referring to claim 21, Grosset discloses a machine-readable medium comprising information, which if used by one or more computer instructions to configure one or more processors, cause the one or more processors to compress a data set by initially compressing the data set [claim 1, data values in the multidimensional dataset…applying a compression algorithm…to generate a compressed version of the multidimensional dataset], then compressing a subset of the data set [claim 1, constructing a second multidimensional dataset wherein constructing the second multidimensional dataset comprises: identifying a multidimensional subset comprising elements of the first multidimensional dataset].
Grosset does not explicitly disclose determining a first value;
replacing elements of the subset with smaller elements and storing a second value, wherein the second value indicates how to calculate the replaced elements based at least in part on the smaller elements and the first value.
However, Wegener discloses determining a first value [fig. 1, compressing first subset samples 36 to determine subset derivative value 52; p. 6, lines 58-60];
replacing elements of the subset with smaller elements [p. 6, lines 58-60, The purpose of derivative encoder 28 is to choose that derivative of its input signal which requires the fewest bits to encode, e.g. subset mantissas 42, subset exponents 44] and storing a second value [fig. 1, storing encoded header 102 in compressed block 50], wherein the second value indicates how to calculate the replaced elements [fig. 2 showing decompression of compressed block 50; col. 7, lines 18-45, “The purpose of header encoder 30 is to create an encoded header 102 containing the encoding parameters at the beginning of a compressed block 50”; A header decoder 64 extracts the decoding parameters from encoded header 102. The decoding parameters include subset derivative 52…along with additional encoding parameters (not shown in FIG. 2) listed in FIG. 14. A first integration decoder 66 converts an array of compressed subset mantissas 42 and an array of subset exponents 44 into an array of first subset samples 36; hence the encoded header includes decoding parameters to control how to calculate the replaced elements compressed in fig. 1, e.g. the first subset samples] based at least in part on the smaller elements and the first value [fig. 2, calculating how to recover the first subset samples based at least in part on the smaller elements; e.g. subset mantissas 42, subset exponents 44 and the first value subset derivative 52 (see fig. 2 where 42/44 and 52 are input to decoder 66 for recovery of first subset samples 36)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wegener in the invention of Grosset, to implement determining a first value; replacing elements of the subset with smaller elements and storing a second value, wherein the second value indicates how to calculate the replaced elements based at least in part on the smaller elements and the first value, in order to provide identical reconstruction of a sampled data signal from its compressed representation, where the compressed representation requires significantly less storage than the original sampled data signal [Wegener, col. 3, lines 30-34].
Referring to claim 22, the modified Grosset discloses the machine-readable medium of claim 21, wherein the data set comprises a matrix of floating point numbers [Wegener, col. 16, lines 20-22, array containing M fixed-point samples].
Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosset, in view of Wegener, as applied to claim 21 above, and further in view of Bittner et al (hereinafter Bittner), U.S. Publication No. 2018/0157465 A1.
Referring to claim 23, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values.
However, Bittner discloses wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values [Bittner, paragraph 122, Some examples include performing matrix division by dividing each of a number of mantissa elements for two matrices and adjusting the respective common exponents, producing an output divided matrix. For example, one common exponent can be subtracted from another].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the first value is determined by subtracting a common exponent value associated with all values of a first set of values within the data set from an exponent of each value of the first set of values, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].
Referring to claim 24, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset.
However, Bittner discloses wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset [Bittner, paragraphs 122, 126].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the second value is determined subtracting a common exponent value associated with all values of the subset of the data set from an exponent of each value of the subset, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].
Referring to claim 25, the modified Grosset does not explicitly disclose the machine-readable medium of claim 21, wherein the second value requires less storage than the first value.
However, Bittner discloses wherein the second value requires less storage than the first value [paragraphs 31-32].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bittner in the invention of the modified Grosset, to implement wherein the second value requires less storage than the first value, in order to provide lows for reduced memory usage, simplified hardware implementation of multipliers and other floating-point matrix processing circuits, energy reduction, and/or improved computational performance with little or no loss of precision [Bittner, paragraph 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duong et al, U.S. Publication No. 2016/0239265 A1, discloses compressing the floating point numbers by replacing matched bit patterns with smaller data elements using a defined data compression process. The method further comprises decompressing the compressed FP numbers using a defined decompression process corresponding to the defined compression process, and applying a reverse mapping function to map the rounded bits back to original LSB positions from the MSB positions. The uniform binary value string may be one of a sequence of zeros or a sequence of ones. The method further comprises identifying the floating point numbers within a variety of data types transmitted over the memory to cache bus, wherein the identifying comprises one of: using knowledge of a defined format of floating point numbers to identify the floating point numbers amount the variety of data types, and recognizing a datatype identifier associated with the floating point numbers [paragraph 9].
Jagmohan et al, U.S. Publication No. 2013/0018889 A1, discloses “In an embodiment, the data to be compressed is seismic data, and the classification is on the basis of spatial regions in a raw seismic data shot. A seismic shot may include a parabolic wave-front region, as well as other background regions; this distinction can be used for the classification. In another embodiment, the data is floating-point data, and each floating-point sample is classified based on its exponent value, such that a class is made up of all samples with a common (or a common set) of exponent values. In an embodiment, a different dictionary is used for each type of data” [paragraph 35].
Barbieri et al, WO 2016/145371 A2, discloses “By utilizing a shared-exponent format, one common, or shared, exponent may be used to represent the entire set of the 2N real-valued numbers, associating the 2N mantissas with that common exponent, thus saving bandwidth of (2N-1) exponents' representations” [p. 21, lines 25-33].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181